PER CURIAM:
The Board on Professional Responsibility (“Board”), in accord with the Hearing Committee, has found that respondent, Brett E. Murchison-Smith, violated Rule 8.4(d) (prohibiting conduct that seriously interferes with the administration of justice) of the District of Columbia Rules of Professional Conduct and D.C. Bar R. XI, § 2(b)(3). Respondent failed to refund $1,711.19 in attorney’s fees in a probate matter despite a court order to do so, failed to respond to written inquiries from Bar Counsel, and failed to comply with an order of the Board directing her to respond to Bar Counsel.
The Board determined that respondent’s “misconduct was much more serious than the two charges made and proven by Bar Counsel might suggest.” After examining respondent’s misconduct, the Board concluded that the appropriate sanction would be a six-month suspension with the requirement that respondent reimburse the estate $1,711.19 as ordered before petitioning for reinstatement.
We give heightened deference to the Board’s recommendation in this case because neither Bar Counsel nor respondent filed any exceptions to the Board’s report and recommendation. D.C. Bar R. XI, § 9(g)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C.1997). The record supports the Board’s findings, and we accept them. Likewise, we adopt the sanction recommended by the Board. Accordingly, it is
ORDERED that Brett E. Murchison-Smith is suspended from the practice of law in the District of Columbia for the period of six months.1 As a condition of reinstatement, respondent must comply with the trial court’s order to refund $1,711.19 to the estate.

So ordered.


. We direct respondent's attention to the requirements of D.C. Bar R. XI, § 14, and their effect on her eligibility for reinstatement. See D.C. Bar R. XI, § 16(c).